     Case 5:18-cv-00591 Document 721 Filed 10/26/18 Page 1 of 2 PageID #: 3118



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                            BECKLEY DIVISION

DONALD L. BLANKENSHIP,                                         )
                                                               )
                   Movant,                                     )
                                                               )
v.                                                             )       Civil Action No. 5:18-00591
                                                               )       (Criminal Action No. 5:14-00244)
UNITED STATES OF AMERICA,                                      )
                                                               )
                   Respondent.                                 )

                                                   ORDER

          Pending before the Court is HD Media d/b/a The Charleston Gazette-Mail’s “Combined

Motion to Unseal and Memorandum in Support” (Document No. 716), filed by counsel, Sean P.

McGinley, on October 11, 2018. Specifically, The Charleston Gazette-Mail requests the Court

unseal Documents 703-4 thru 703-17. (Id.)

          On October 11, 2018, the Court granted The Charleston Gazette-Mail’s limited motion to

intervene and directed the Movant, Donald L. Blankenship and the United States to file a response

to the motion to unseal by October 25, 2018. (Document No. 715.) The United States filed its

“unopposed” response agreeing that the documents sought by The Charleston Gazette-Mail to be

unsealed should be granted with the caveat that portions of nine pages of the sealed material should

be selectively redacted for the reason that the information sought to be redacted: 1) “is not relevant

to issues before this court”; 2) “contain sensitive personal information regarding third-parties not

involved in the current litigation”; and 3) that “disclosure of such information would result in

unwarranted invasion of personal privacy”. 1 (Document No. 720 at pp. 2-3).

          The United States therefore requests that “the nine pages should be swapped out for those


1
    The nine pages with the redactions are attached as Document No. 720-1.
   Case 5:18-cv-00591 Document 721 Filed 10/26/18 Page 2 of 2 PageID #: 3119



bearing the same Bates-stamped numbers within the documents to be unsealed.” (Id. at p. 3.)

Futhermore, the United States asserts that the unsealing and redactions are unopposed by the

Movant Donald L. Blankenship. The Court FINDS that the request for redaction of portions of the

nine pages is reasonable and appropriate for the reasons stated by the United States.

        After careful consideration, the Court finds that The Charleston Gazette-Mail’s Motion to

Unseal (Document No. 716) is GRANTED. However, before unsealing Document Nos. 703-4

thru 703-17, the Clerk is DIRECTED to swap out the nine redacted pages (Document No. 720-1)

for those bearing the same Bates-stamped numbers within the documents to be unsealed,

specifically DLB-000959 2, DLB-000099-100 3, DLB-00819-820 4, DLB-000251 5, DLB-001303 6,

DLB-001539 7, and DLB-001557 8.

        The Clerk is requested to transmit a copy of this Order to counsel of record.

        ENTER: October 26, 2018.




2
  This exhibit was misidentified by the United States as DLB-000060. The unredacted page is found in Document
No. 703-13 at p. 157.
3
  The unredacted page is found in Document No. 703-8 at pp. 99-100.
4
  The unredacted page is found in Document No. 703-13 at pp. 43-44.
5
  The unredacted page is found in Document No. 703-9 at p. 111.
6
  The unredacted page is found in Document No. 703-16 at p. 71.
7
  The unredacted page is found in Document No. 703-17 at p. 21.
8
  The unredacted page is found in Document No. 703-17 at p. 39.
                                                      2
